PLEA, that the intestate before his death, had executed a promissory note to one R. C. for $2,125, which was not due, and no assets ultra.
DEMURRER AND JOINDER.
On the last circuit, his Honor, Judge Martin, at BERTIE. thinking that the arrear of rent due upon a parol demise (503) was equal in dignity to a promissory note, gave judgment for the plaintiff, and the defendant appealed.
By sec. 2, ch. 4, Laws 1786* (Rev. ch. 248, sec. 2) promissory notes, and accounts signed by the debtor, are made of equal dignity with bonds and specialties, in a course of administration. In 11 Vin. Ab. 289, pl. 26, the question was whether rent due upon a lease-parol, paid by an executor, should be a good discharge to him, against an obligation of the testators. It was objected that debts by specialty are of a higher nature than debts without speciality, are of the executor having paid this rent which was not due by specialty, had paid it in his own wrong, so long as there were debts owing upon specialty. But the whole Court were of *Page 413 
opinion, that it was well enough, and that rent, though it be upon a lease-parol, is of as high a nature as an obligation. That an obligation taken for rent, did not extinguish the rent. Phillips v. Lee, 1 Freem. 262, pl. 283. In Godfrey v. Newport, Comb. 183, 4 Mod. 45, the Court held that the rent being in the realty is of as high a nature as a bond, for no wager of law lieth. Debts due on lease by deed, and debts on bond, are in equal degree, and that lease by deed, and a parol lease are in this case the same. Gage v. Acton, Carth. 511, 12 Mad. 291. The contract remains in the realty, notwithstanding the term has expired, and the right of distress gone. Newport v. Godfrey, 3 Lev. 267. Rent arrear on a parol lease, and unpaid by the testator, is equal to a debt by specialty, for this savoring of the realty, and maintained from receiving the profits of the land, the executor can no more wage his law against such a debt, than he can against a debt by specialty. Ergo, it is more than a mere personalty. 3 Bar. Ab. 82, Wilson's edition.
From these authorities it appears that the question is completely settled at common law, and there is no act of Assembly which alters the common law in this particular.   (504)
PER CURIAM.                        Judgment affirmed.
* 24 State Records, 792